Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 1 of 8 PageID #: 1116




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


      CARDINAL SQUARE, LLC,                 )
                                            )
                    Plaintiff,              )   Civil Action No. 1:18-cv-03351-RLY-DLP
                                            )
     vs.                                    )
                                            )
     ENVELOP GROUP, LLC, et al.,            )   JUDGE RICHARD L. YOUNG
                                            )
                    Defendants.             )   MAGISTRATE JUDGE DORIS L.
     _________________________________ )        PRYOR
                                            )
     OPEN CONTROL SYSTEMS, LLC,             )
                                            )
                    Counter Claimant,       )
                                            )
     vs.                                    )
                                            )
     CARDINAL SQUARE, LLC,                  )
                                            )
                    Counter Defendant.      )
                                            )
     _________________________________ )
                                            )
     LG ELECTRONICS U.S.A., INC.            )
                                            )
         Defendant – Third Party Plaintiff, )
                                            )
                                            )
                                            )
     vs.                                    )
                                            )
     CARRAS-SZANY-KUHN &                    )
     ASSOCIATES, INC., et al.               )
                                            )
        Third Party Defendants.             )




  REPLY IN SUPPORT OF DEFENDANT LG ELECTRONICS U.S.A., INC.’S, MOTION
        FOR LEAVE TO FILE AN AMENDED THIRD PARTY COMPLAINT
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 2 of 8 PageID #: 1117




  I.      INTRODUCTION

         Third Party Defendant, Epic Consultants, Inc. (“Epic”), has failed to show good reason for

  the Court to deny Third Party Plaintiff LG Electronics U.S.A., Inc.’s (“LGEUS”), motion for leave

  to file an amended third party complaint. LGEUS promptly moved for leave to amend its recently

  filed complaint upon learning of new information and evidence. Thus, granting LGEUS leave to

  file an amended third party complaint will not impose unfair prejudice or cause undue delay to

  any party in this lawsuit.

         Moreover, LGEUS’s claims are sufficiently pleaded in its amended third party complaint;

  therefore, amendment is not futile. Accordingly, Rule 15(a)(2) requires the Court to freely grant

  LGEUS leave to amend its third party complaint.

  II.     LAW AND ARGUMENT

         A.      LEAVE TO AMEND SHOULD BE FREELY GIVEN AT THIS EARLY STAGE

         “As a general rule, leave to amend [a third party] complaint should be granted liberally,

  especially in the early stages of [a] lawsuit.” McManaway v. KBR, Inc., 2009 WL 10689662, at

  *1 (S.D. Ind. Aug. 17, 2009) (emphasis added). Rule 15(a)(2) “instructs courts to ‘freely give

  leave when justice so requires,’ and thus district courts should not deny leave absent a ‘good

  reason’—such as futility, undue delay, prejudice, or bad faith.” Vermillion v. Levenhagen, 2019

  WL 7561168, at *1 (S.D. Ind. Apr. 26, 2019) (quoting Kreg Therapeutics, Inc. v. VitalGo, Inc.,

  919 F.3d 405, 417 (7th Cir. 2019)).

         The Seventh Circuit has endorsed the reasoning of Professors Wright and Miller for freely

  granting leave to amend a complaint:

         The federal rule policy of deciding cases on the basis of the substantive rights
         involved rather than on technicalities requires that plaintiff be given every
         opportunity to cure a formal defect in his pleading. This is true even though the
         court doubts that plaintiff will be able to overcome the defects in his initial pleading.
         Amendment should be refused only if it appears to a certainty that plaintiff cannot


                                                    2
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 3 of 8 PageID #: 1118




          state a claim. The better practice is to allow at least one amendment regardless of
          how unpromising the initial pleading appears because except in unusual
          circumstances it is unlikely that the court will be able to determine conclusively on
          the face of a defective pleading whether plaintiff actually can state a claim.

  Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 520 (7th

  Cir. 2015) (quoting Barry Aviation Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682,

  687 (7th Cir. 2004); 5A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

  § 1357 (2d ed. 1990).

          LGEUS recently filed its third party complaint on February 4, 2020. (Dkt. 118.) This is

  LGEUS’s first request for leave to file an amended third party complaint. Furthermore, the

  amendment is timely as there is presently no deadline to amend pleadings. When further

  investigation and discovery revealed information unknown to LGEUS at the time of filing its

  original third party complaint, LGEUS promptly moved for leave to file an amended third party

  complaint dismissing certain defendants, adding a defendant, and clarifying certain allegations.

  LGEUS’s request to amend is not made in bad faith nor would it impose unfair prejudice or cause

  undue delay at this stage in the litigation.

          B.      AMENDMENT WOULD NOT BE FUTILE.

          Epic’s only basis for its opposition is an assertion that allowing LGEUS leave to amend its

  third party complaint would be futile. (Dkt. 181, Opp. at ¶ 7.) However, this argument is not a

  proper ground for denying LGEUS leave to amend as any alleged defect is not so obvious to

  suggest futility. See McManaway, 2009 WL 10689662, at *1. Granting leave is futile only if the

  amended third party complaint would be unable to survive a Rule 12(b)(6) motion to dismiss. See

  Carlson v. CSX Transp., 2013 WL 3872512, at *3 (S.D. Ind. July 25, 2013).

          “[T]o survive a motion to dismiss, a third party complaint must “state a claim to relief that

  is plausible on its face.” Id. (Quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.



                                                   3
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 4 of 8 PageID #: 1119




  1955, 1973, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the [third party]

  plaintiff pleads factual content that allows the court to draw the reasonable inference that the [third

  party] defendant is liable for the misconduct alleged, not when the [third party] plaintiff only raises

  a sheer possibility that the [third party] defendant has acted unlawfully.” Id. (internal quotations

  omitted). “The court must treat the factual allegations in the [third party] complaint as true,

  construe the allegations liberally, and draw all reasonable inferences in the [third party] plaintiff's

  favor.” Id. Accordingly, the facts outlined in LGEUS’s proposed amended third party complaint

  are accepted as true.

         LGEUS has complied with the pleading requirements under Rule 8(a)(2) by giving Epic

  “fair notice of what the . . . claim is and the ground on which it rests.” Id. (quoting Twombly, 550

  U.S. at 555). “A complaint need not make detailed factual allegations to survive a Rule 12(b)(6)

  motion to dismiss, but it must contain more than ‘an unadorned, the defendant-unlawfully-harmed

  me accusation.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 137 L.Ed.2d

  868 (2009)).

         LGEUS has well-pleaded its indemnification claims, including whether relationships or

  duties exist between the parties that would impose derivative or constructive liability on Epic:

                17.     Epic, as consulting engineer for the Village Promenade
         development, owed a duty to Plaintiff, Whittenberg, LGEUS and the public to
         review and approve specifications, drawings, and plans in a professional manner
         and in accordance with applicable building codes and standards, including those
         governing and prescribing adequate building ventilation, and to use care in the
         approval of the design, specifications and installation of the LG VRF HVAC
         systems in the two buildings at Village Promenade.

                 18.     Further, Epic owed a duty to Plaintiff, Whittenberg, LGEUS and the
         public to assure that the installation, commissioning and startup of the LG VRF
         HVAC systems at Village Promenade complied with the requirements and
         instructions of the manufacturer, LG Electronics Inc., as promulgated and issued
         by LGEUS.




                                                    4
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 5 of 8 PageID #: 1120




               19.     Epic was negligent in its review and approval of specifications,
         drawings, and plans for the buildings at Village Promenade and in other respects as
         may be revealed during discovery herein.

                20.    Epic was negligent in failing to assure that the installation,
         commissioning and startup of the LG VRF HVAC systems at Village Promenade
         complied with the requirements and instructions of the manufacturer.

                21.     As a direct and proximate result of Epic’s negligence, the buildings
         at Village Promenade allegedly failed to include adequate ventilation of the
         residential apartments and common areas and the LG VRF HVAC units were
         allegedly inadequately installed and commissioned.

                22.     As a direct and proximate result of Epic’s negligence, the LG VRF
         HVAC units installed in the two buildings at Village Promenade were allegedly
         unable to perform properly, or failed prematurely, or required excessive service,
         maintenance or replacement.

                23.     As a direct and proximate result of Epic’s negligence, Plaintiff
         allegedly sustained damages, as more fully described in Plaintiff’s Third Amended
         Complaint.

                 24.      LGEUS states that it is without actual fault in the causation of
         Plaintiff’s alleged damages but may be compelled to pay damages because of the
         negligence of Epic for which LGEUS may be found constructively liable.

                 25.     LGEUS states that its liability to Plaintiff, which liability is denied,
         is solely derivative or constructive and that the negligence of Epic may result in the
         imposition of derivative or constructive liability upon LGEUS.

  (Dkt. 178-1, Exhibit A.)

         Epic is well aware of the claims LGEUS is asserting against it and the grounds upon which

  they rest. Yet, Epic seemingly would require LGEUS to submit evidence in support of a prima

  facie case, but that is not the standard LGEUS’s amended third party complaint must meet. Epic’s

  reliance on Thomas v. Lewis Eng’g, Inc., 848 N.E.2d 758, 759 (Ind. Ct. App. 2006) is misplaced.

  The court in Thomas was considering a motion for summary judgment, not determining whether a

  plaintiff’s claims would survive a Rule 12(b)(6) motion. See Carlson, 2013 WL 3872512, at *4

  n.2 (finding case relied on by defendant was “inapposite because that court was ruling on a




                                                    5
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 6 of 8 PageID #: 1121




  defendant’s motion for summary judgment, not determining whether a plaintiff’s claims would

  survive a Rule 12(b)(6) motion.”).

         Further, the substantive law of Thomas, as cited by Epic, is that Epic may be liable to

  LGEUS if Epic knew LGEUS would rely on Epic’s professional opinion or service. See Thomas,

  848 N.E.2d at 762 (emphasis added). Epic does not claim that it was unaware that LG VRF HVAC

  units would be used at Village Promenade. Indeed, the evidence will show that Epic was well

  aware that LG VRF HVAC units would be used in place of Daikin units originally specified by

  Plaintiff, and modified its HVAC designs accordingly. Further, Epic had previously designed at

  least one student apartment project that would use LG VRF HVAC units. Uptown East, a four

  building student apartment complex in Valparaiso, is a prime example. Moreover, a seller of

  components for a building, such as the HVAC units here, has a reasonable expectation that the

  building will be properly designed to accommodate its product. LGEUS had a right to rely upon

  Epic to perform its design duties professionally and carefully using its avowed expertise.

         Because LGEUS’s amended claim is facially plausible and satisfies the required elements,

  it would survive a motion to dismiss. Therefore, leave is not futile, and LGEUS’s motion for leave

  to amend should be granted. See Carlson, 2013 WL 3872512, at *6.

         C.      IT’S NOT JUST ABOUT EPIC.

         In its haste to re-argue its Motion to Dismiss in its opposition to LGEUS’ motion for leave,

  Epic ignores the fact that the primary purpose of LGEUS’ amendment is to drop and add other

  parties. Those parties to be dropped from the case, Carras Szany (CSK) and Lehman’s, Inc., would

  be prejudiced should the Court deny LGEUS leave to amend. LGEUS would be prejudiced if it is

  not permitted to add Lehman’s Inc of Anderson, the actual installer of the LG VRF HVAC units




                                                  6
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 7 of 8 PageID #: 1122




  in Building 2 of Village Promenade. It would be further prejudiced if it is not permitted to amend

  its allegations against other Third Party Defendants.

         Epic, however, would not be prejudiced. It is certainly free to re-file a motion to dismiss

  in opposition to the Amended Third Party Complaint. Under the circumstances, such a motion

  would be the more appropriate method to contest the viability of LGEUS’ claims against it. The

  Court should allow LGEUS to amend its Third Party Complaint, as it involves the interests of

  parties other than Epic.

  III.   CONCLUSION

         For the forgoing reasons, and those stated in LGEUS’s memorandum in support of its

  motion for leave to file its amended third party complaint, LGEUS respectfully requests that this

  Court grant its motion for leave to file its amended third party complaint.

                                                          Respectfully submitted,


                                                          /s/ Alexander M. Andrews
                                                          Alexander M. Andrews
                                                          ULMER & BERNE LLP
                                                          65 East State St., Suite 1100
                                                          Columbus, Ohio 43215
                                                          Ph: (614) 229-0002
                                                          Fax: (614) 229-0003
                                                          aandrews@ulmer.com

                                                          and

                                                          Frederic X. Shadley (17803-98)
                                                          ULMER & BERNE LLP
                                                          600 Vine Street, Suite 2800
                                                          Cincinnati, Ohio 45202
                                                          Ph: (513) 698-5014
                                                          Fax: (513) 698-5015
                                                          fshadley@ulmer.com

                                                          Attorneys for Defendant
                                                          LG Electronics U.S.A., Inc.


                                                   7
Case 1:18-cv-03351-RLY-DLP Document 184 Filed 05/14/20 Page 8 of 8 PageID #: 1123




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of May, 2020, I electronically filed the foregoing
  document with the Clerk of the Court by using the CM/ECF System, and the foregoing document
  was served electronically in accordance with the method established under this Court’s CM/ECF
  Administrative Procedures upon all parties in the electronic filing system in the case by electronic
  mail.



                                                       /s/ Alexander M. Andrews
                                                       Alexander M. Andrews

                                                       One of the Attorneys for Defendant
                                                       LG Electronics U.S.A., Inc.




  COL1997:288090v1
  29152.00080




                                                   8
